— Judgment unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court, Oneida County, for further proceedings, in accordance with the following memorandum: The maintenance award must be retroactive to the date of service of the summons and complaint (Domestic Relations Law § 236 [B] [6] [a]; Harness v Harness, 99 AD2d 658). That amount should be computed by the court after deducting the amount paid by defendant for temporary maintenance and directed to be paid either in one lump sum or through periodic payments. (Appeals from judgment of Supreme Court, Oneida County, Tenney, J. — divorce.) Present— Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.